Citation Nr: 1103058	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to January 
1946.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from a November 2005 rating decision which 
denied entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) on a secondary basis and entitlement to 
a TDIU.

In January 2008, the Veteran cancelled his request for a Central 
Office hearing.

In a September 2008 decision, the Board found that new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for COPD, to include as 
secondary to service-connected gunshot wound (GSW) of the right 
shoulder, and remanded the service-connection claim for 
additional development and de novo review, finding that the TDIU 
claim was intertwined with it.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  

Following compliance with the September 2008 remand instructions, 
in a June 2010 decision, the Board denied the Veteran's claim for 
service connection for COPD, to include as secondary to service-
connected GSW of the right shoulder, and, therefore this issue is 
no longer in appellate status.  In addition, the Board remanded 
the issue of entitlement to a TDIU for extraschedular referral to 
the Director, Compensation and Pension Service (C&P), under 
38 C.F.R. § 4.16(b) (2010).  This issue is now before the Board 
for further appellate consideration. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran does not meet the minimum percentage 
requirements, set forth in 38 C.F.R. § 4.16(a), for consideration 
of a TDIU, as service connection is in effect for residuals of a 
GSW to the right shoulder, rated as a combined 40 percent 
disabling; and for conversion reaction, rated as 30 percent 
disabling; for a combined disability rating of 60 percent.

2.  The evidence of record does not show that the Veteran's 
service-connected disabilities, alone, preclude him from securing 
and following a substantially gainful occupation consistent with 
his educational and occupational background.


CONCLUSION OF LAW

Entitlement to a TDIU, to include on an extraschedular basis, has 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1-4.7, 4.15, 4.16, 4.19 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2010), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1). 

VA's notice requirements also apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
rating/TDIU cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Id.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In an August 2005 pre-rating notice letter, the RO described the 
evidence necessary to substantiate increased ratings for the 
Veteran's service-connected disabilities and for entitlement to a 
TDIU, to include on an extraschedular basis, as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  An 
October 2008 letter informed the Veteran of how disability 
ratings and effective dates are assigned consistent with Dingess.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess.  VA issued 
supplemental statements of the case (SSOCs) with regard to this 
issue in October 2009, March 2010 and November 2010.  Hence, 
while some of this notice was provided after the initial rating 
action on appeal, the Veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as in a statement of the case (SOC) or an SSOC, is sufficient to 
cure a timing defect).  Thus, any VCAA notice error in regard to 
the issue denied herein is deemed harmless and does not preclude 
appellate consideration of the matters decided on appeal.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter decided on appeal.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's service 
treatment records, a private chiropractor's statement, and VA 
treatment records.  The Veteran was given VA examinations in 
September 2005, October 2007 and May 2009, and the examiners 
provided opinions on the Veteran's employability.  In this 
regard, the Board notes that, although the Veteran has been in 
receipt of Social Security Administration (SSA) benefits, SSA 
indicated that he was receiving retirement not disability 
benefits, therefore a remand to obtain SSA records is not 
warranted.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed.Cir.2010) 
("The language of the statute is explicit: not all medical 
records or all SSA disability records must be sought-only those 
that are relevant to the veteran's claim.").  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and his representative, on the 
Veteran's behalf.  In compliance with the Board's June 2010 
remand instructions, the case was referred to the Director, C&P 
Service, who reviewed the claims file and determined that 
entitlement to a TDIU on an extraschedular basis was not 
established.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's previous remands with 
regard to the claim decided herein.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (199).  

II. TDIU

On August 22, 2005, the RO received the Veteran's VA Form 21-
8940, Veteran's Application for Increased Compensation Based on 
Unemployability, noting that he had retired from work 15 years 
ago and giving his occupation as homemaker and yard work (self-
employed no remuneration).  He added that he hoped to keep this 
job forever but it was getting more challenging and that he was 
the only person that would employ him.  The Veteran checked 
"No" in response to: "Did you leave your last job/self-
employment because of your disability?"; Do you receive/expect 
to receive disability retirement benefits?"; "Do you 
received/expect to received workers compensation benefits?"; and 
"Have you tried to obtain employment since your became too 
disabled to work?"  He indicated that he became too disabled to 
work in February 2005.

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, 
where the Veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned, on an 
extraschedular basis, upon a showing that the individual is 
unable to secure and follow a substantially gainful occupation 
due to service-connected disability(ies).  38 C.F.R. § 4.16(b).  

In this case, the Veteran does not meet the minimum percentage 
requirements, set forth in 38 C.F.R. § 4.16(a), for consideration 
of a TDIU, as service connection is in effect for residuals of a 
GSW to the right shoulder, rated as a combined 40 percent 
disabling; and for conversion reaction, rated as 30 percent 
disabling; for a combined disability rating of 60 percent.  Thus, 
a TDIU is not warranted under the provisions of 38 C.F.R. 
§ 4.16(a).

Turning to whether entitlement to a TDIU on an extraschedular 
basis is warranted under the provisions of 38 C.F.R. § 4.16(b), 
the Board notes that, in an October 2010 determination, the 
Director, C&P Service found that the evidence does not 
demonstrate that the Veteran's service-connected disabilities 
alone prevent him from engaging in all types of work-related 
activities.

The Board notes that the Veteran is 87 years old.  The May 2009 
VA respiratory examiner stated that, for his age of 85, the 
Veteran is totally unemployable.  However, age may not be 
considered as a factor in evaluating service-connected 
disability; and "unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may not 
be used as a basis for a total disability rating."  See 
38 C.F.R. § 4.19.  The Board finds it noteworthy that the Veteran 
has not attempted to obtain employment within the last 20+ years, 
since he retired from his position as a postmaster after 25 to 27 
years in 1989.  

The Board notes that the criteria is whether the Veteran is 
capable of performing physical and mental acts required by 
employment, not whether he can find someone to employ him.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence of record contains a May 2005 VA joints examination.  
The examiner stated that the injuries associated with the 
Veteran's GSW to the right shoulder should preclude him from 
physical employment; however, they should not preclude him from 
sedentary employment.

The Veteran was given a VA mental disorders examination in 
October 2007.  The Veteran related that he had not received any 
therapy or medication for his psychiatric problems since his 
separation from service.  After a review of the claims file and 
interview and examination of the Veteran, the VA examiner opined 
that the Veteran's service-connected anxiety disorder does not 
play a causative role in his claim for unemployability.  The 
Veteran is able to carry out all activities of daily living with 
the exception of activities requiring him to raise his arms or 
shoulders up due to chronic pain.  He reported good social 
relationships with family, has a girlfriend with whom he spends 
considerable time, and had a very long and productive work 
history and was currently retired.  The Veteran reported that he 
had some troubles getting around because of his oxygen tank and 
because of his nonservice-connected COPD troubles, but did not 
report any difficulties related to his anxiety or posttraumatic 
stress disorder (PTSD) symptoms.  He appeared to have remained 
stable when compared to his self-report and the report of the 
December 2004 VA mental disorders examiner.  The October 2007 VA 
examiner concurred with the December 2004 VA examiner's findings 
that the Veteran's primary complaint and focus is the chronic 
pain that he experiences along his right shoulder.  The October 
2007 VA examiner determined that the Veteran's service-connected 
psychiatric disorder does not cause him specifically to be 
unemployable and does not prevent him from engaging in sedentary 
employment, adding that the Veteran was insistent that his 
problems are due to his shoulder pain and GSW wound and that was 
his primary focus at that time.  

During a March 2003 VA mental disorders examination, the Veteran 
reported that after his return home from the military, four days 
later he was back to work at a grocery store where he had worked 
prior to his enlistment.  He worked as an assistant manager.  
After one month, he left for a better-paying job with Colonial 
Beacon Oil, where his job duties included oil delivery, unloading 
freight cars, trucking and delivery.  He was laid off from that 
job and went to work as a bus driver for four years.  The Veteran 
reported that he worked as a bus driver and mechanic and later in 
a machine shop for 17 years as a first class machinist.  As the 
latter job was difficult and hard work, he applied for a job with 
the post office.  At that time, he was named postmaster in 
Chepachet, where he remained for 25 years.  During the October 
2007 VA mental disorders examination, the Veteran also reported 
that he can sit through a movie and can use the computer for a 
period of about one hour.  He also gave a very steady work 
history with no significant periods of unemployment until his 
current retirement, even though he only has a high school 
diploma. 

The Veteran has not been hospitalized since separation from 
service for any of his service-connected disabilities.  Nor have 
any outpatient surgeries or incapacitating episodes due to his 
service-connected disabilities been noted in the medical evidence 
of record.  The evidence of record does reveal that the Veteran 
has been diagnosed with multiple, nonservice-connected 
disabilities to include: COPD, hypertension, polyneuropathy, and 
arthritis of the cervical spine.  His severe COPD requires oxygen 
therapy during activity and while sleeping and three inhalers.  
It also results in incapacitating episodes, requiring bed rest 
treatment by a physician, about two or three times a year, 
according to the September 2005 VA examiner.  The daily oxygen 
therapy that the Veteran currently uses to treat his nonservice-
connected COPD likely interferes with his daily functioning but 
cannot be considered for VA purposes when determining the effect 
of his service-connected disabilities for purposes of a TDIU.  
Thus, his nonservice-connected COPD, for which he has been 
hospitalized on several occasions, likely would render him 
unemployable.

The Board is unable to find any evidence, following a careful and 
considered review of the evidence, that the Veteran's service-
connected disabilities render him incapable of employment.  This 
is so, despite the Veteran's contentions.  While acknowledging 
that the Veteran has some limitations imposed by his service-
connected right shoulder GSW residuals, he has been found to be 
fully capable of performing the physical and mental tasks 
required for gainful employment of a sedentary nature.  A review 
of the claims file indicates that the Veteran has an extensive 
work history as a postmaster.  His years of employment and 
experience as the manager of mail distribution operations of a 
postal facility and as the supervisor of letter carriers and 
clerks employed at that facility could be used in a number of 
positions.  The Veteran's occupational history shows that he is 
capable of performing at a minimum sedentary work comparable to 
his on the job training and experience, given his duties 
associated with his position as a postmaster.  The Veteran's 
ability to carry out his official responsibilities and duties for 
25 years until his retirement also fails to demonstrate the he 
was unemployable due to his service-connected disabilities.  
Indeed, the record evidence does not indicate that such 
retirement was due to a service-connected disability.  While the 
evidence of record demonstrates that the Veteran's service-
connected disabilities are manifested by adverse symptomatology, 
he is not shown to be unable to perform some form of sedentary 
work that would comport with his occupational training.  Instead, 
the record shows that the Veteran has numerous nonservice-
connected disabilities, which have an impact on his ability to 
work, particularly his oxygen therapy-dependent COPD.  Under the 
circumstances of the case, there is nothing in the record, which 
takes the Veteran's case outside of the norm of similarly 
situated Veterans with a similar disability rating.  Hence, the 
Board concludes that the evidence of record, overall, does not 
support a finding that the Veteran's service-connected 
disabilities, alone, prevent him from securing and following a 
substantially gainful occupation.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, the preponderance of the evidence is 
against a TDIU, to include on an extraschedular basis.  The 
appeal is denied.




ORDER

Entitlement to a TDIU, to include on an extraschedular basis, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


